       Case 1:19-mj-11703-UA Document 14 Filed 07/17/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                -v-                      :            19mj11703 (DLC)
                                         :
 TODD McCLAIN,                           :                  ORDER
                                         :
                           Defendant.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     An Order of July 7, 2020 scheduled a waiver of indictment

and guilty plea in this case to occur on Thursday, July 23, 2020

at 9:00 a.m. via CourtCall.     It is hereby

     ORDERED that co-counsel, members of the press, and the

public may access the audio feed of the conference by calling

855-268-7844, using access code 67812309#, and PIN 9921299#.

The public dial-in credentials provided in the July 8 Order

shall not be used.

     IT IS FURTHER ORDERED that the July 7 Order stated that

only the Court, the defendant, and defense counsel may appear by

video for the proceeding.     Counsel for the Government may also

appear by video.
         Case 1:19-mj-11703-UA Document 14 Filed 07/17/20 Page 2 of 2



     IT IS FURTHER ORDERED that the remainder of the July 7

Order remains in effect.



Dated:      New York, New York
            July 17, 2020

                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                      2
